Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 1 of 7

COMJD

George O. West III

[SBN 7951]

Law Offices of George O. West
10161 Park Run Dr., Ste 150
Las Vegas, NV 89145-8872
Telephone 702.318.6570
Facsimile 702.664.0459
Email gowesq@gmail.com

RONALD L. BURDGE

[Ohio SNB 0015609]

Burdge Law Office Co LPA

8250 Washington Village Drive
Dayton, OH 45458-1850

Telephone 937.432.9500

Facsimile 937.432.9503

Email Ron@RvLemonLaw.com
Attorneys for Plaintiff Gordon Wood

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
GORDON WOOD, an Individual CASE NO.: 2:18-cv-1710-JCM-PAL
Plaintiff
- VS. -

WINNEBAGO INDUSTRIES, INC., DECLARATION OF GORDON WOOD

Defendant

 

I, Gordon Wood, hereby state and declare as follows pursuant 28 U.S.C. § 1746:
1. I am of legal age and am competent to testify to the matters herein based on my
personal knowledge.

2. Prior to purchasing the RV, I reviewed Winnebago's sales brochures, including

1

 

 
Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 2 of 7

the "When Your Name Means Rving", "Four Simple Questions", and Grand Tour
brochure. I also saw some others brochures and advertising material at Giant RV
and on the Winnebago, Camping World and Giant RV websites. I relied on
Winnebago's representations when deciding to purchase the RV.

On April 22, 2017, I purchased the2016 Winnebago Grand Tour WKR42HL
motorhome from Giant RV for a price of $331,084.36 and at a total cost of
$462,876.00 in payments. I received a New Vehicle Limited Warranty from
Winnebago for the RV.

My wife and I planned to use the RV for our own personal use to go camping or
visit our grandchildren. The RV was never used as a permanent or exclusively as a
“home.”

In early May 2018, I drove the RV to San Diego where my wife stayed in the RV
for approximately 6 weeks while visiting our grandchildren. I began experiencing
problems with the RV during this trip, including: entry steps rattle loudly when
traveling on freeway, air leak at freeway speeds front corner of drivers side
window, navigation system does not work, satellite radio does not work, stove top
in coach does not work, aqua hot system burns blue smoke on start up for about
20 minutes, aqua hot system only heats 1 zone of the floor, large door in the
master bath has dents in it, large cupboard has broken runners, accent light in
living room falling down, all of the blinds need adjusted, loose baseboards in
master bedroom, lights flicker when the water pump is used, door between the
bedroom and lounge is broken, dishwater leaks, and center light on steering

wheel does not light up.

 
10.

Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 3 of 7

I then stayed in Nevada for a couple weeks before taking the RV to British
Columbia for approximately 6 weeks for my wife and I to visit our grandchildren.
During the trip to British Columbia, I experienced additional problems with the
RV, including: parking brake light and buzzer come on randomly while driving,
auto leveling flashes and buzzes that the posts are down, and the leveling posts
will start contracting when parked.

Upon our return from British Columbia, I contacted Camping World to schedule
an appointment for warranty repairs. Thad to wait approximately a month before
I could bring my RV into Camping World for them to begin any actual warranty
repairs under Winnebago's warranty.

On October 31, 2017, I took the RV to Camping World for warranty repairs. I
made a list of 20 issues for Camping World to repair under Winnebago's
warranty. A copy of the defect list is attached hereto as Exhibit 1-A.

Out of the 20 listed issues, 19 were covered under Winnebago's warranty. The
only defect from the 20 that was not covered under Winnebago's warranty was
for the Aqua Hot generator, which Camping World claimed was a result of it
being internally dirty and was not a warranty issue, but a maintenance repair
and/or service issue. Since I had only used the Aqua Hot once for 2 hours,
Camping World reluctantly fixed the burning smell and clouds of blue smoke. I
did not pay for the maintenance service to the Aqua Hot system.

The RV was at Camping World for warranty repairs of the 20 defects from
October 31, 2017 to July 10, 2018 — approximately 9 1 months. I never had

possession of the RV between October 31, 2017 and July 10, 2018.

 

 
11.

12.

13.

14.

15.

Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 4 of 7

After picking up the RV from Camping World, my wife and I then took another
trip in the RV to British Columbia in the summer of 2018. During that trip, I
discovered that several of the vehicle's defects were not fixed, including: air leak
at freeway speeds front corner of drivers side window, parking brake light and
buzzer come on randomly while driving, navigation system does not work, stove
top in coach does not work, auto leveling flashes and buzzes that the posts are
down, leveling posts will start contracting when parked, aqua hot system only
heats 1 zone of the floor, the front windshield shade will not retract, lights flicker
when the water pump is used, dishwasher leaks, and one of the lights on steering
wheel does not light up. During our trip to British Columbia, I also discovered
that the RV had slide out issues.

After returning from the trip from British Columbia, I parked the RV in my shop,
where it has sat ever since.

I was not aware of any water intrusion into the RV via the slide outs or awning
grommets, or of the slide out actuators being bowed, until discovered by Mr.
Bailey.

All of the problems that I have had with the RV have substantially impaired the
RV's value and use to me. We cannot use the RV in its current condition. The RV
has not even turned a wheel in over a year so it has no value to me. It is taking up
space at my shop so it costs me time as well as money.

The RV was out of service for almost 10 months for 20 items. The excessive
amount of time out of service has caused me to lose faith in the reliability of the

RV, and to be without use of the RV because it was in the shop for repair. I can't

4

 

 
16.

17.

18.

Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 5 of 7

take it back now for repairs since it would take years to fix the RV if 10 months
equates to 9 items getting fixed. Also, all the service centers in Las Vegas that
work on Winnebago RVs now only will let you schedule service for 6 items or less.
If you have more than 6 items that need repaired, you then have to pick up the

RV and set up a new appointment for 6 more items. In my case that would be
almost 20 visits before the Winnebago service center would even address all of
the RV’s problems.

If the dealership had told me about the long list of things they fixed before
delivering it to me, I never would have bought the RV. As the owner of the RV, it
is my opinion that the RV would have been worth what I paid for it if it had been
as represented, but that in reality, considering the defects, it was worth $0.00 to
me at the time of purchase because I never would have purchased it.

The RV was not fit for its ordinary use when I purchased it and still is not today.
It is not safe for use on public roads and would be a public hazard. I do not feel I
can safely drive it at any speed or on any road. The RV has had problems from the
start and has never been defect free or working 100% as designed. It has never
been safe or reliable and I do not trust the RV or that Winnebago or its
authorized dealers can ever fix it right. I am not sure it can be fixed good enough
to be on a road. My wife and I have had to miss out on camping trips and trips to
see our grandchildren.

In its motion, Winnebago states that my counsel conducted a “secret inspection”
on March 11, 2019. That is not true. On March 11, 2019, I attempted to retract the

slide out since the slide out had been left in the extended position after

 
 

Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 6 of 7

Winnebago's expert inspection. I took a video which shows the slide out failing to

fully retract and sent it to Mr. Bailey.

i9. I declare under penalty of perjury that the foregoing is true and correct to the best

of knowledge.

Executed on this / day of August, 2019.

 

“Gordon Wood

Z:\data\Wood, Gordon\Etc\Ete Wood Declaration MSJ 072919 ss.wpd "

 
Case 2:18-cv-01710-JCM-BNW Document 38-2 Filed 08/02/19 Page 7 of 7

 

 

Bar WwW

 

 

 

 

 

 

 

Poh

 

 

 

ofco

 

 

 

ack

 

 

 

 

 

 

 

 

 

 

Number Problem When Started
1 Entry steps rattle loudly when traveling on the freeway Levse lon delivery
2 Air leak at freeway speeds front corner of drivers side window™ “SA delivery

- 3 Parking break light and buzzer come on randomly when driving |last trip Basi | SF
4 ,~\Nav system dose not work (no antenna hooked up) on delivery
“5 |Satellite radio dose not work (no Antenna hooked up) on delivery

6 Auto leveling flashes and buzzes that the posts are down Rasdeu last trip
7 when parked with posts down they will start contracting every fdlast trip Bre Cece
8 Stove top in coach dose not work Qeesmi{\s toa on delivery -
9 aqua hot system burns blue smoke on start up for about 20 min |on delivery C4
10 aqua hot system only heats 1 zone of the floor on delivery
11 large door in the master bath has dent in it /ds Bast. on delivery
12 large cupboard has broken runners @2°<O, des Sw Cars. on delivery
13 Accent light in Livingroom falling down on delivery
14 all of the blinds need adjusting an Stes are. Rese on delivery
15 Lose baseboards in master on delivery
16 Lights flicker when the water pumpis used A\\ Lyelstss on delivery
17 door between the bedroom and lounge is broken ~~ on delivery

" 18 dishwasher leaked when used on delivery
19 center light on steering wheel dose not light up on delivery

 

 

 

 

 

Ligt7y CeveR

C RACIe prs &

a

PAPS

 
